United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.J., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
FINANCE & ACCOUNTING SERVICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-743
Issued: November 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2010 appellant filed an appeal from a November 5, 2009 decision of the
Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for authorization for
purchase of a home Jacuzzi.
On appeal, appellant’s attorney asserts that the decision is contrary to fact and law.
FACTUAL HISTORY
On November 13, 2003 appellant, then a 34-year-old accounting technician, filed a
traumatic injury claim, alleging that she injured her left hand that day when it was caught in a
door. She returned to light duty on November 24, 2003 and began working part time in
January 2004. Appellant stopped work on September 6, 2004 and did not return. The Office

accepted multiple employment-related conditions and she was placed on the periodic
compensation rolls.1
In 2006 appellant moved to Georgia and came under the care of Dr. Stephanie J. Smith,
Board-certified in anesthesiology and pain medicine, and Dr. Kela Y. Henry, Board-certified in
family medicine. On January 15, 2009 Dr. Smith noted that sitting in a hot bath improved
appellant’s left shoulder pain and advised that a Jacuzzi would help alleviate muscle spasms by
soaking in warm water. He provided a prescription for a Jacuzzi.
In a March 4, 2009 letter, the Office advised appellant of the medical evidence needed to
support her request for a hot tub. Appellant was asked to submit a description of specific goals
expected, the specific equipment needed, and of alternative treatment that might achieve the
same results. She was to provide quotes from two potential vendors. In response, appellant
submitted the January 15, 2009 Jacuzzi prescription from Dr. Smith for therapy three times a
week for left upper extremity reflex sympathetic dystrophy and a quote for two models of a
home Jacuzzi spa.
In a decision dated May 6, 2009, the Office denied appellant’s request on the grounds
that the medical evidence failed to establish that a Jacuzzi was necessary or appropriate for
effective treatment of her work-related RSD.
The Office referred appellant to Dr. David A. Olson, a Board-certified neurologist, for a
second opinion evaluation. In a May 11, 2009 report, Dr. Olson reviewed the medical record and
listed appellant’s complaints. He provided physical examination findings and diagnosed
weakness and pain. Dr. Olson advised that appellant had no residuals or neurological
impairment due to the accepted employment injury and that all conditions accepted as due to the
November 13, 2003 injury had resolved. He found no objective evidence of RSD and advised
that appellant had no restrictions as a result of the employment injury.
On June 5, 2009 appellant requested a hearing. In a June 17, 2009 treatment note,
Dr. Henry stated that appellant noticed that being in a Jacuzzi with warm water relieved her
upper neck and left shoulder pain. In a June 27, 2009 report, he advised:
“[Appellant] needs an indoor Jacuzzi with heated massage jets and ergonomically
correct seating. She needs this piece of equipment because she has chronic pain
from reflex sympathetic dystrophy, and the hydrotherapy provided by the Jacuzzi
relieves the pain. Specifically, the heated water dilates blood vessels which bring
increased oxygenated blood flow to the painful and damaged muscles and tissue.
I expect her to use the Jacuzzi daily until she recovers from the RSD. However, I
must state here that since I am not a pain specialist, I do not know with certainty if
or when [she] will recover. The goal of this treatment, other than pain relief,
would be to hopefully help the patient to require less narcotic pain medication or

1

The accepted conditions were contusion of left hand, crush injury of the left hand except fingers, reflex
sympathetic dystrophy (RSD) of the left upper extremity, right carpal tunnel syndrome, bilateral tenosynovitis of
hand and wrist, and major depression, single episode, moderate.

2

other invasive treatments. I do not know of any alternative treatments that would
provide the same result.”
Appellant repeated the request on July 29, 2009 and added that she additionally needed a neck
pillow with heat and a percussion massager with heat.2
At the September 28, 2009 hearing, the hearing representative advised appellant of the
evidence needed to support her request. Appellant was given 30 days to respond.
In a November 5, 2009 decision, the Office hearing representative affirmed the denial of
authorization for a Jacuzzi hot tub. He noted that Dr. Olson found that appellant no longer
suffered from RSD, the condition the Jacuzzi was prescribed to treat, and affirmed the May 6,
2009 decision.
LEGAL PRECEDENT
Section 8103 of the Federal Employees’ Compensation Act3 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances, and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability, or aid in
lessening the amount of the monthly compensation.4 While the Office is obligated to pay for
treatment of employment-related conditions, the employee has the burden of establishing that the
expenditure is incurred for treatment of the effects of an employment-related injury or
condition.5
Section 10.310(a) of the implementing regulations provide that the employee is entitled
to receive all medical services, appliances or supplies which a qualified physician prescribes or
recommends and which the Office considers necessary to treat the work-related injury.6 Office
procedures provide that nonmedical equipment such as waterbeds, saunas, weight-lifting sets,
exercise bicycles, etc., may be authorized only if recommended by the attending physician and if
the Office finds that the item is likely to cure, give relief, reduce the degree or the period of
disability, or aid in lessening the amount of monthly compensation.7

2

Appellant also submitted additional reports from Dr. Smith, Dr. Henry and Dr. Erik T. Shaw, a Board-certified
physiatrist. The record also contains second opinion evaluations by Dr. Amy E. Bullens-Borrow, a Board-certified
orthopedic surgeon, and Dr. Peter Ash, a Board-certified psychiatrist, dated August 12 and October 23, 2009
respectively. These reports are not probative to this claim as they did not discuss the need for a hot tub.
3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8103; see Dona M. Mahurin, 54 ECAB 309 (2003).

5

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

6

20 C.F.R. § 10.310(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Chapter 3.400.3(d)(5)
(October 1995).

3

In interpreting section 8103(a) of the Act, the Board has recognized that the Office has
broad discretion in approving services provided under the Act to ensure that an employee
recovers from his or her injury to the fullest extent possible in the shortest amount of time. The
Office has administrative discretion in choosing the means to achieve this goal and the only
limitation on the Office’s authority is that of reasonableness.8 In order to be entitled to
reimbursement for medical expenses, a claimant must establish that the expenditures were
incurred for treatment of the effects of an employment-related injury by submitting rationalized
medical evidence that supports such a connection and demonstrates that the treatment is
necessary and reasonable.9 Proof of causal relationship must include supporting rationalized
medical evidence.10
ANALYSIS
The Office accepted that appellant sustained multiple conditions including RSD.11
Appellant requested authorization to purchase a Jacuzzi spa. The Office denied the request,
finding that she did not submit sufficient medical evidence to authorize the purchase.
The Board finds that the Office did not abuse its discretion in denying appellant’s request
to purchase a Jacuzzi. Dr. Smith advised that appellant reported that sitting in a hot bath
improved her pain and that soaking in a Jacuzzi would help alleviate muscle spasm. She
provided a prescription for the Jacuzzi but did not address how use of a hot tub was likely to
cure, give relief, reduce the degree of period of disability, or aid in lessening the amount of
compensation.12 Dr. Smith’s reports are insufficient to establish that treatment with a Jacuzzi
was necessary and reasonable.13 While Dr. Henry provided some explanation, stating that
hydrotherapy would help relieve the pain from appellant’s RSD condition by increasing blood
flow, she did not provide an explanation as to how the Jacuzzi would cure, reduce the period of
disability, or aid in lessening the amount of monthly compensation. She did not explain why
appellant’s RSD condition required medical treatment that could only be accommodated by the
purchase of this specific piece of equipment. Dr. Henry did not address why relief could not be
obtained adequately by soaking in a hot bath. The Board finds that Dr. Henry’s opinion is
insufficient to establish that the requested Jacuzzi was medically necessitated for treatment of the
diagnosed RSD. Moreover, Dr. Olson who provided a second opinion evaluation for the Office
advised that appellant did not have a RSD condition.
For these reasons, the Office did not abuse its discretion in denying appellant’s request to
authorize the purchase of a Jacuzzi spa. The Office explained that the medical evidence
8

R.L., 60 ECAB ___ (Docket No. 08-855, issued October 6, 2008).

9

See Debra S. King, 44 ECAB 203 (1992).

10

M.B., 58 ECAB 588 (2007).

11

Supra note 1.

12

Supra note 5.

13

Debra S. King, supra note 9.

4

submitted provided insufficient explanation for the necessity of the item. The Board finds that
the Office properly denied authorization for its purchase.14
CONCLUSION
The Board finds that the Office properly denied appellant’s request for authorization for
purchase of a home Jacuzzi.
ORDER
IT IS HEREBY ORDERED THAT the November 5, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 2, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

D.K., 59 ECAB 141 (2007).

5

